COURT OF APPEALS
                            EIGHTH DISTRICT OF TEXAS
                                 EL PASO, TEXAS


TERRENCE L. DANIELS,                         §

               Appellant,                    §

v.                                           §

STATE OF NEW MEXICO, BARBARA                 §
BROWDER, in her individual and official
capacities, SUSANA MARTINEZ, in her          §
individual and official capacities, AMY
ORLANDO, in her individual and official      §
capacities, SUSAN RIEDEL, in her                   No. 08-14-00060-CV
individual and official capacities, JAMES    §
DICKENS, in his individual and official                 Appeal from the
capacities, SCOT KEY, in his individual      §
and official capacities, KIRBY WILLS, in               243rd District Court
his individual and official capacities,      §
PETER GIOVANNINNI, in his individual              of El Paso County, Texas
and official capacities, MICHAEL CAIN,       §
in his individual and official capacities,         (TC# 2012DCV06543)
OSCAR FERRALEZ, in his individual and        §
official capacities, LISA KING, in her
individual and official capacities, BRIAN    §
FRAGA, in his individual and official
capacities, ASHLEY MEEKS, in her             §
individual and official capacities, LAS
CRUCES SUN-NEWS, KAREN                       §
NOUGUES, in her individual and official
capacities, MICHELLE BALLARD, in her         §
individual and official capacities,
ROBERT CONCHA, and VALERIE                   §
CONCHA,
                                             §
               Appellees.
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the part

of the judgment granting the dismissal motions of Las Cruces Sun-News, Ashley Meeks, and Brian

Fraga. We therefore reverse that part of the judgment and remand to the trial court for further

proceedings. We further conclude there was no error in the part of the judgment dismissing the

remainder of the Appellees.

       It is further ordered that Appellant and Appellees each pay one-half (1/2) the costs of this

appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF OCTOBER, 2017.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., Not Participating